DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 December 2020.
Claims 1-5, 7, 8, 10, and 12-14 are currently pending and being examined. 

Drawings
The drawings were received on 28 December 2020.  These drawings are acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cailleaux (US 2019/0002190) in view of Yoshiki (JP2006-035641), reference made to the J-PlatPat translation provided with the IDS dated 26 November 2018, further in view of Kawakami (US 3,586,579).

In regards to Claim 1, Cailleaux teaches a method for producing a laminar blank (“The container is formed from a folded laminar blank and has a lid portion 40 and box portion 20” ¶[0051]) having a microsuction element (microsuction structure 144; Fig. 1), the method comprising:
contacting a first portion of the microsuction tape with the outer surface of a first portion of the laminar blank, to secure the first portion of the microsuction tape to the first portion of the laminar blank (“A microsuction structure 144 is provided on the inner surface of the front wall closure panel 136.” ¶[0049]); and
wherein laminar blank is configured to be folded to form at least a portion of a container for consumer goods (“The container is formed from a folded laminar blank and has a lid portion 40 and box portion 20” ¶[0051]), the container comprising:
a housing having an opening (opening 124) for accessing the consumer goods (“This uncovers the opening 124 and allows a cigarette 146 to be removed from the container.” ¶[0050]); and
a lid (lid portion 40) connected to the housing and movable relative to the housing between a closed position in which the lid covers the opening and an open position in which the opening is uncovered (“In use of the container 110, a consumer holds the tab 138 of the flap 130 of the closed container and hinges it upwards, unsealing the connection made between the microsuction structure 144 and the outer surface of the box front wall 114. This uncovers the opening 124 and allows a cigarette 146 to be removed from the container. The pack is closed by hinging the top wall panel 134 of the flap onto the top wall 120 and then hinging the front wall panel 136 of the flap onto the front wall 114 of the package to close the opening 124. The application of pressure to the outer surface of the front wall closure panel 136 causes the microsuction structure 144 to engage with the box front wall 114, and thereby retain the flap 130 in the closed position. ¶[0050]).
Cailleaux does not expressly disclose conveying a laminar blank along a first path, the laminar blank having an inner surface and an outer surf ace; conveying a microsuction tape along a second path, which is different to the first path; cutting the microsuction tape to separate the first portion of the microsuction tape from the remainder of the microsuction tape, to thereby provide a laminar blank having a microsuction element, wherein laminar blank is configured to be folded to form at least a portion of a container for consumer goods.
However, Yoshiki teaches conveying a laminar blank (bag body 1; Fig. 12) along a first path (“the bag body 1 is intermittently conveyed along the cross direction” ¶[0023]; see arrows in Fig. 12), the laminar blank (1) having an inner surface and an outer surface (see Fig. 1 exposing one surface of the bag and the other resting on carrying means 8);
conveying a tape along a second path, which is different to the first path (“the tape 7 wound around this roll 12 towards a right angle direction to the transportation direction of the bag body 1” ¶[0008]);
cutting the tape to separate the first portion of the from the remainder of the tape, to thereby provide a laminar blank having a tape element (“This pulled-out tape 7 is cut out to the length which corresponds to the width S of the bag body 1, and it comprises a rutting device on which that cut-out tape piece 7b is made to stick one by one along the cross direction of the bag body 1.” ¶[0008]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the container of Cailleaux, by using the method of applying tape, as taught by Yoshiki, as an effective way to apply tape from a roll of tape capable of applying tape to several containers in a short period of time. 
Cailleaux as modified by Yoshiki does not expressly teach thereafter cutting the microsuction tape on the blank to separate the first portion of the tape secured to the blank from a remainder of the tape. 
However, Kawakami teaches thereafter cutting the microsuction tape on the blank to separate the first portion of the tape secured to the blank from a remainder of the tape (“The film tape T is thus fed onto the packaging film F separetly fed between movable and stationary electrodes 11, 12 and then immediately pressed against the surface of the packaging film F under the action of movable electrode 11 and welded to the film surface as the electrodes are fed with high-frequency current. Subsequently, the welded tape end portion is severed by cutter means 8 and 9 to remain on the packaging film as a film-tearing piece T’ integral with the packaging film.” emphasis added, col. 3 l. 31-39).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Cailleaux as modified by Yoshiki, by having the tape be cut after being applied, as 

In regards to Claim 2, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, wherein the first portion of the blank is configured to be folded to form the inner surface of a portion of the lid of the container (Cailleaux: “The container is formed from a folded laminar blank and has a lid portion 40 and a box portion 20. The lid portion has a first lid side wall 44a, a second lid side wall 44b, and a lid top wall 46. The lid portion also has a lid front wall 42 and a lid back wall (not shown).” ¶[0051]).

In regards to Claim 3, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 2, wherein the first portion of the blank is configured to be folded to form the inner surface of a front wall of the lid of the container (Cailleaux: “The container is formed from a folded laminar blank and has a lid portion 40 and a box portion 20. The lid portion has a first lid side wall 44a, a second lid side wall 44b, and a lid top wall 46. The lid portion also has a lid front wall 42 and a lid back wall (not shown).” ¶[0051]).

In regards to Claim 4, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, wherein the housing of the container has a second portion, which is configured to engage with the first portion of the microsuction tape, when the lid is in the closed position (Cailleaux: “The application of pressure to the outer surface of the front wall closure panel 136 causes the microsuction structure 144 to engage with the box front wall 114, and thereby retain the flap 130 in the closed position.” ¶[0050]).

In regards to Claim 5, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 4, further comprising:
providing an inner frame blank (Cailleaux: “An inner frame 50 is attached to the inside of the box 20 and includes a first inner frame side wall (54a), a second inner frame side wall (not shown), and an inner frame front wall 52.” ¶[0051])) configured to be folded to form an inner frame forming part of the housing, the second portion of the housing being defined by the inner frame (Cailleaux: “A microsuction structure 244 is provided on the outer surface of the inner frame front wall 52, and is configured to engage with the inner surface of the lid front wall 45 to retain the lid portion 40 in a closed position relative to the box portion 20.” ¶[0052]).

In regards to Claim 7, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, wherein the microsuction tape comprises a microsuction layer having an inner surface and an outer surface, and wherein the first portion of the microsuction tape is contacted with the outer surface of a first portion of the laminar blank (Cailleaux: “A microsuction structure 144 is provided on the inner surface of the front wall closure panel 136.” ¶[0049]), such that at least a portion of the outer surface of the microsuction layer is exposed after the laminar blank (Cailleaux: see Fig. 1 showing the exposed side of 144).

In regards to Claim 8, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 7, wherein the microsuction tape further comprises an adhesive layer underlying the microsuction layer, and wherein the contacting step further comprises:
contacting the adhesive layer of the first portion of the microsuction tape with the outer surface of the first portion of the laminar blank (Cailleaux: “the microsuction structure is provided on the first surface of the lid, the first surface of the housing, or both the first surface of the lid and the first surface of the housing, by means of one or more labels.” ¶[0016]).

In regards to Claim 10, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, wherein the contacting step further comprises:
pressing the first portion of the microsuction tape onto the outer surface of the first portion of the laminar blank (Yoshiki: “The tape rolls 62 which were supported movably as for this tape piece sticking device 60 enabling free rotation on the axis 61, The tape pulled out from the tape drawer means 70 which pulls out a tape from these tape rolls 62, and this tape drawer means 70 is cut out to predetermined length, and it comprises the decision sticking medium 80 which sticks this cutout tape piece on the predetermined position of the bag body 1.” ¶[0024]).

In regards to Claim 12, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, wherein the step of conveying the microsuction tape comprises conveying the microsuction tape from a reel of microsuction tape material (Yoshiki: “the tape rolls 62 wind the pressure sensitive adhesive double coated tape 63 which has the width S equal to length S of the tape piece 7b which was mentioned above, and which should be cut out as shown in Fig.2, and this length S is length equal to the width S of the bag body 1, as mentioned above.” ¶[0025]).

In regards to Claim 14, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, further comprising:
contacting a second portion of the microsuction tape with the outer surface of a first portion of an additional laminar blank, to secure the second portion of the microsuction tape to the first portion of the additional laminar blank (Yoshiki: see Fig. 12 showing the first bag already have tape applied, then it is at the second bag that has 7b applied to that bag.); and
cutting the microsuction tape to separate the second portion of the microsuction tape from the remainder of the microsuction tape, to thereby provide an additional laminar blank having a microsuction element (Yoshiki: “The tape rolls 12 which consists of the pressure sensitive adhesive double coated tape 7 of the specified width M which this stuck tape means 10 fitted in the axis 11, Tape drawer means, such as a feed roll which pulls out the tip 7a of the tape 7 wound around this roll 12 towards a right angle direction to the transportation direction of the bag body 1 and which is not illustrated, This pulled-out tape 7 is cut out to the length which corresponds to the width S of the bag body 1, and it comprises a rutting device on which that cut-out tape piece 7b is made to stick one by one along the cross direction of the bag body 1.” ¶[0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cailleaux in view of Yoshiki and Kawakami, further in view of Austermeier (US 2010/0116426).

In regards to Claim 13, Cailleaux as modified by Yoshiki and Kawakami teaches the method according to claim 1, wherein the microsuction tape (Cailleaux: “Preferably, the microsuction structure is provided on the first surface of the lid, the first surface of the housing, or both the first surface of the lid and the first surface of the housing, by means of one or more labels.” ¶[0016]).
Cailleaux as modified by Yoshiki and Kawakami does not expressly teach the tape is conveyed on a backing material, and the method further comprises the step of separating the first portion of the tape from the backing material, before the step of contacting the first portion of the tape with the outer surface of the first portion of the laminar blank.
However, Austermeier teaches e tape is conveyed on a backing material, and the method further comprises the step of separating the first portion of the tape from the backing material, before the step of contacting the first portion of the tape with the outer surface of the first portion of the laminar blank (“A supply reel 10 of a backing tape 11 provided with labels 100 is rotatably mounted at the box-shaped housing 14. The projecting housing section 15 extends transversely to a product conveying belt 31 by means of which the items to be labeled 30 are conveyed. At the side of the box-shaped housing 14 facing the supply reel 10, several deflection rolls 12, a drive mechanism for driving the backing tape 11, and a collecting reel 13 for reeling the empty backing tape 11 after the labels 100 have been dispensed, are provided.” ¶[0017]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cailleaux as modified by Yoshiki and Kawakami, by using a tape having a backing, as taught by Austermeier, for protecting the microsuction labels from getting contaminated prior to being applied to the laminar blank. 

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Cailleaux in view of Yoshiki fails to teach the following claim amendment of claim 1, “thereafter cutting the microsuction tape on the blank to separate the first portion of the microsuction tape secured to the blank from the remainder of the microsuction tape”.
Yoshiki does not expressly teach cutting the tape after the tape contacts the package, however Kawakami teaches cutting the tape after the contacting step, see rejection of claim 1 above. Additionally, Applicant’s specification says “[t]he step of cutting the microsuction tape to separate the first portion of the microsuction tape from .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731